Matter of Augustin G. (Wakissa T.) (2022 NY Slip Op 00606)





Matter of Augustin G. (Wakissa T.)


2022 NY Slip Op 00606


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CARNI, AND BANNISTER, JJ.


1134 CAF 20-01527

[*1]IN THE MATTER OF AUGUSTIN G., KAYRIANIZ G., AND JOSEPH A.S., III. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-APPELLANT; WAKISSA T., RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


DEENA K. MUELLER-FUNKE, BUFFALO, FOR PETITIONER-APPELLANT.
CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-RESPONDENT. 
ANTHONY CHABALA, BUFFALO, ATTORNEY FOR THE CHILDREN.
JENNIFER M. LORENZ, ORCHARD PARK, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Sharon M. LoVallo, J.), entered October 28, 2020 in a proceeding pursuant to Family Court Act article 10. The order, among other things, denied in part petitioner's motion for respondent to submit to a parenting assessment and mental health evaluation. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Matthew M. (Wakissa T.) (— AD3d — [Jan. 28, 2022] [4th Dept 2022]).
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court